PER CURIAM
In this workers’ compensation case, we affirm the order of the Board reversing the referee’s order. We write only because the Board’s order is so unclear that we need to illuminate for the parties how we read it.
Although claimant suffered a compensable injury in 1975, by the time of the 1985 and 1986 work incidents giving rise to this case he was suffering only from conditions not related to the 1975 claim. Therefore, according to the Board, the referee erred in treating the case as involving whether there was an aggravation or a new injury; the only issue on the facts is whether the 1985 and the 1986 incidents caused a new injury. So viewed, as we believe the Board did view it, the evidence is that the incidents exacerbated the preexisting, non-compensable conditions to the point that those conditions became disabling and required medical services. Therefore, claimant suffered a compensable injury.
Affirmed.